Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 17, 2010                                                                                             Marilyn Kelly,
                                                                                                                    Chief Justice

  140384(34)                                                                                          Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Alton Thomas Davis,
            Plaintiff-Appellee,                                                                                          Justices


  v                                                                 SC: 140384
                                                                    COA: 287034
                                                                    Ingham CC: 08-000412-AR
  SIRDAREAN ADAMS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s June 25, 2010
  order is considered, and it is GRANTED. We VACATE our order dated June 25, 2010.
  On reconsideration, the application for leave to appeal the November 19, 2009 judgment
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we VACATE the judgment of the Court of Appeals and
  REMAND this case to the Court of Appeals for a new appeal. The defendant requested
  the appointment of appellate counsel in the district court while the prosecutor’s
  interlocutory appeal was pending in the Court of Appeals, but counsel was not appointed
  until after the Court of Appeals issued its judgment on November 19, 2009.
  Consequently, the defendant was not represented by counsel during the prosecutor’s
  interlocutory appeal. On remand, the defendant is entitled to appointed appellate counsel.

         Davis, J., not participating. I recuse myself and am not participating because I was
  on the Court of Appeals panel in this case. See MCR 2.003(B).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 17, 2010                  _________________________________________
         p0915                                                                 Clerk